DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to application filed on 09/14/2020.
Currently claims 1-16 are pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/01/2021 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0248525 A1 (Orr).
Regarding claim 1, Orr discloses, a single integrated circuit (600; amplifier circuit; Fig. 6; [0144]), comprising: 
a signal path (as annotated on Fig. 6; [0144] – [0150]) configured to generate an output signal (output of amplifier 104; [0153]) from an input signal (Sin, as annotated on Fig. 6; [0151]), 
wherein 5the signal path includes an amplifier (104; amplifier; Fig. 6; [0149]) configured to drive the output signal (output of amplifier 104; [0153]); 

    PNG
    media_image1.png
    506
    641
    media_image1.png
    Greyscale

a direct-current-to-direct-current (DC-DC) power converter (102; DC-DC converter; Fig. 1b and Fig. 6; [0081]) having a power inductor (106; inductor; Fig. 1b; [0081]) integrated in the single integrated circuit (600) and configured to generate a supply voltage (Vs; output voltage; Fig. 1b; [0083]) to the amplifier (104) from a source voltage (Vbatt; battery voltage; Fig. 1b; [0081]) to the DC-DC power converter (102); and 

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale

control circuitry (150; switch controller; Fig. 1b; [0082]) for controlling operation of converter switches (160 and 161; switches; Fig. 1b; [0082]) of the DC-DC 10power converter (102) in order that the supply voltage (Vs) tracks at least one among the input signal (Sin) and the output signal (output of amplifier 104; Fig. 6; [0153], [0160]).  
Note: Orr teaches in para. [0160] that the output voltage of the converter may be controlled based on an indication of the signal level to control the supply voltage to track the signal level, either substantially continuously between a minimum voltage and the voltage threshold VTHR in a Class-H implementation, or to one of a plurality of defined voltage levels for defined bands of signal level for a Class-G type implementation. This is also well within the purview of a person with ordinary skill in the art to recognize that the control circuit 150 controls the switches 160 and 161 so that the supply voltage Vs tracks the input signal (Sin) or the output signal.

Regarding claim 3, Orr discloses, the single integrated circuit of Claim 1, wherein: 
the DC-DC power converter (102) comprises a bypass switch (switch for bypass mode) configured to bypass operation of the converter switches (160 and 161) (Fig. 1b; [0163]); and 
2the control circuitry (150 in conjunction with controller 301, Fig. 6) is configured to control the bypass switch (switch for bypass mode) to bypass the source voltage (Vbatt) to the supply voltage (Vs) (Fig. 1b; [0163]).  
Note: Orr teaches in para. [0163] that in some embodiments the controller 301 (Fig. 6) may also be operable to control the DC-DC converter 102 to operate in a bypass mode. In the bypass mode, the switching components of the DC-DC converter 102 may be disabled, or at least the switching frequency significantly reduced to reduce power consumption, with the battery voltage being supplied directly to the output. The DC-DC converter 102 may therefore comprise part of a voltage regulator 605 (Fig. 6), wherein in the bypass mode the voltage regulator may disable the DC-DC converter 102 and deliver the battery voltage as the output voltage of the voltage regulator. Thus, Orr teaches the limitation.Not

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale

Regarding claim 4, Orr discloses, the single integrated circuit of Claim 3, wherein the control circuitry (150 in conjunction with controller 301, Fig. 6) is configured to cause the bypass switch (switch for bypass mode) to bypass the source voltage (Vbatt) to the supply voltage (Vs) 25when one of the input signal (as annotated on Fig. 6) and the output signal (as annotated on Fig. 6) is above a threshold magnitude (VTHR; current limiting threshold voltage; Fig. 6; [0163] - [0164]).  
Note: As per Orr, considering that the battery voltage itself would provide sufficient conventional voltage headroom for the signal to be amplified, taking into account the gain applied by the amplifier 104 and any downstream processing between the controller 301 and the amplifier 104, the mode controller 603 may control the DC-DC converter 102 in a bypass mode of operation ([0164]). 

    PNG
    media_image1.png
    506
    641
    media_image1.png
    Greyscale


Regarding claim 6, Orr discloses, the single integrated circuit of Claim 1, wherein the control circuitry (150; Fig. 1b) is configured to control at least one among a duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) and a switching frequency (1/T; Fig. 2a; [0096]) of the DC- DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]) (Fig. 2a; [0096] – [0097]).  

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    535
    media_image3.png
    Greyscale


Claims 9, 11-12 and 14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2018/0248525 A1 (Orr).
Regarding claim 9, Orr discloses, a method comprising, in a single integrated circuit (600; amplifier circuit; Fig. 6; [0144]): 
generating an output signal (output of amplifier 104; [0153]) from an input signal (Sin, as annotated on Fig. 6; [0151]) in a signal path (as annotated on Fig. 6; [0144] – [0150]), 
wherein 5the signal path includes an amplifier (104; amplifier; Fig. 6; [0149]) configured to drive the output signal (output of amplifier 104; [0153]);

    PNG
    media_image1.png
    506
    641
    media_image1.png
    Greyscale

generating a supply voltage (Vs; output voltage; Fig. 1b; [0083]) to the amplifier (104; amplifier; Fig. 6; [0149]) from a source voltage (Vbatt; battery voltage; Fig. 1b; [0081]) to a direct- 5current-to-direct-current (DC-DC) power converter (102; DC-DC converter; Fig. 1b and Fig. 6; [0081]), 
wherein the DC-DC power converter (102) has a power inductor (106; inductor; Fig. 1b; [0081]) integrated in the single integrated circuit (600); and 

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale

controlling operation of converter switches (160 and 161; switches; Fig. 1b; [0082]) of the DC-DC power converter (102) with control circuitry (150; switch controller; Fig. 1b; [0082]) in order that 
the supply voltage (Vs) tracks at least one among the input signal (Sin) and the output signal (output of amplifier 104; Fig. 6; [0153], [0160]).  
Note: Orr teaches in para. [0160] that the output voltage of the converter may be controlled based on an indication of the signal level to control the supply voltage to track the signal level, either substantially continuously between a minimum voltage and the voltage threshold VTHR in a Class-H implementation, or to one of a plurality of defined voltage levels for defined bands of signal level for a Class-G type implementation. This is also well within the purview of a person with ordinary skill in the art to recognize that the control circuit 150 controls the switches 160 and 161 so that the supply voltage Vs tracks the input signal (Sin) or the output signal.  

Regarding claim 11, Orr discloses, the method of Claim 9, wherein: 
the DC-DC power converter (102) comprises a bypass switch (switch for bypass mode) configured to bypass operation of the converter switches (160 and 161) (Fig. 1b; [0163]); and 
the method further comprises controlling the bypass switch (switch for bypass mode) to bypass the source voltage (Vbatt) to the supply voltage (Vs) (Fig. 1b; [0163]).
Note: Orr teaches in para. [0163] that in some embodiments the controller 301 (Fig. 6) may also be operable to control the DC-DC converter 102 to operate in a bypass mode. In the bypass mode, the switching components of the DC-DC converter 102 may be disabled, or at least the switching frequency significantly reduced to reduce power consumption, with the battery voltage being supplied directly to the output. The DC-DC converter 102 may therefore comprise part of a voltage regulator 605 (Fig. 6), wherein in the bypass mode the voltage regulator may disable the DC-DC converter 102 and deliver the battery voltage as the output voltage of the voltage regulator. Thus, Orr teaches the limitation.Not

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale

Regarding claim 12, Orr discloses, the method of Claim 11, further comprising causing the bypass switch (switch for bypass mode) to bypass the source voltage (Vbatt) to the supply voltage (Vs) when one of the input signal (as annotated on Fig. 6) and the output signal (as annotated on Fig. 6) is above a threshold magnitude (VTHR; current limiting threshold voltage; Fig. 6; [0163] - [0164]).
Note: As per Orr, considering that the battery voltage itself would provide sufficient conventional voltage headroom for the signal to be amplified, taking into account the gain applied by the amplifier 104 and any downstream processing between the controller 301 and the amplifier 104, the mode controller 603 may control the DC-DC converter 102 in a bypass mode of operation ([0164]). 

    PNG
    media_image1.png
    506
    641
    media_image1.png
    Greyscale


Regarding claim 14, Orr discloses, the method of Claim 9, further comprising controlling at least one among a 30duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) and a switching frequency (1/T; Fig. 2a; [0096]) of the DC-DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]) (Fig. 2a; [0096] – [0097]).

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    535
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248525 A1 (Orr) as applied to claim 1 and further in view of GB 2510394 A (Wimpenny).
Regarding claim 2, Orr fails to teach explicitly, the single integrated circuit of Claim 1, wherein the control circuitry is configured to control operation of the converter switches only in a discontinuous current 15mode of the DC-DC power converter.  
However, in analogous art, Wimpenny discloses, the single integrated circuit of Claim 1, wherein the control circuitry (50; PWM; Fig. 3; page 21, lines 9-26) is configured to control operation of the converter switches (52a and 52b; switches; Fig. 3; page 8, lines 22-28) only in a discontinuous current 15mode (Fig. 3; page 21, lines 9-26) of the DC-DC power converter (22; switch mode amplifier; Fig. 3; page 7, lines 23-27).

    PNG
    media_image4.png
    566
    1054
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Wimpenny before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of a DC-DC converter that works best in discontinuous current 15mode operation as taught by Wimpenny since the discontinuous current 15mode operation reduces switching losses and enables high frequency operation to be maintained at much lower output powers than are possible using continuous mode PWM solutions (page 21, lines 18-26). Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Wimpenny while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 3 and further in view of GB 2510394 A (Wimpenny).
Regarding claim 5, Orr fails to teach explicitly, the single integrated circuit of Claim 3, wherein the control circuitry is configured to cause the bypass switch to bypass the source voltage to the supply voltage when a bandwidth of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal.  
Note: The examiner interpreted the claim as the frequency of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal as it is taught in Specification page 7, “As shown in FIGURE 3, in some embodiments, switch control circuit 86 may20 activate (e.g., turn on, enable, close) bypass switch 90 to bypass battery voltage VBAT to supply voltage VSUPPLY. For example, such bypass may occur when the switching frequency of switched-mode power supply 10 is insufficient to track the signal frequency of audio output signal Vout.” It is also reasonable from technical point of view since the time period at high frequency is so small that it is insufficient to track/sense input/ouput signals properly and accurately.
However, in analogous art, Wimpenny discloses, the single integrated circuit of Claim 3, wherein the control circuitry (considering 50 as control circuit; Fig. 8; page 23, lines 24-28) is configured to cause the bypass switch (105; Fig. 8; page 23, lines 24-28) to bypass the source voltage (Vbatt in this case; Fig. 8) to the supply voltage (supply voltage of amplifier 100) when a bandwidth of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal (page 23, lines 24-28).
Note: Orr teaches on page 23, lines 24-28 that at high frequency powers, the system will be switched to a battery bypass mode by closing switch 105. This is due to the insufficient time period of high operating frequency of the DC-DC power converter topology being used.

    PNG
    media_image5.png
    580
    708
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Wimpenny before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of a DC-DC converter with the control circuitry configured to cause the bypass switch to bypass the source voltage to the supply voltage at a high operating frequency as taught by Wimpenny since the control scheme would enable the DC-DC converter to work properly over a wide range of frequency band starting from very low frequency to very high frequency. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Wimpenny while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 and further in view of US 2015/0109056 A1 (Lesso)
5Regarding claim 7, Orr discloses, the single integrated circuit of Claim 1, wherein the control circuitry (150; Fig. 1b) is configured to: 
control a duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) of the DC-DC power converter (102) based on the output signal (201; output signal; Fig. 2a; [0097]); and 
control a switching frequency (1/T; Fig. 2a; [0096]) of the DC-DC power converter (102) based on the output signal (201; output signal; Fig. 2a; [0097]) (Fig. 2a; [0096] – [0097]).  
But Orr fails to teach explicitly, control a duty cycle based on the input signal;
However, in analogous art, Lesso discloses, controlling a duty cycle based on the input signal ([0119]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Lesso before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of controlling the duty cycle based on the input signal as taught by Lesso since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The duty cycle can be controlled by either input signal or the output signal since both would have the ripples in the signal to use in the duty cycle generation and using one over the other would be obvious. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Lesso while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 1 and further in view of US 2008/0012638 A1 (Funaki).
Regarding claim 8, Orr discloses, the single integrated circuit of Claim 1, wherein the control circuitry (150; Fig. 1b) is configured to: 
control a duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) of the DC-DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]); and 
15control a switching frequency (1/T; Fig. 2a; [0096]) of the DC-DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]).

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    535
    media_image3.png
    Greyscale

But Orr fails to teach explicitly, control a duty cycle of the DC-DC power converter signal until the duty cycle reaches a duty cycle limit; and 
15control a switching frequency of the DC-DC power converter when the duty cycle is at the duty cycle limit.
However, in analogous art, Funaki discloses, control a duty cycle of the DC-DC power converter (80; regulator; Fig. 2; [0042]) signal until the duty cycle reaches a duty cycle limit ([0046]); and 
15control a switching frequency of the DC-DC power converter (80) when the duty cycle is at the duty cycle limit ([0046]).
Note: Funaki teaches in para. [0046] that in controlling the pulse width, it is controlled so as to widen the pulse width which makes the switch in ON state when the reference voltage is lower than the voltage of the reference voltage source. In controlling the frequency, it is controlled so as to increase the frequency of the pulse signal when the reference voltage is lower than the voltage of the reference voltage source. Herewith, the switching amount at the switch unit 82 is controlled. With this teaching of Funaki, it is well within the purview of a person with ordinary skill in the art to recognize that there should be a limit up to which the duty cycle or the frequency be controlled. There are certain functions of DC-DC power converters which are performed while the switches are in OFF state. Therefore, if the duty cycle is too high for a certain operating frequency, there may not be enough time to perform those essential functions and the DC-DC converter altogether would become unusable. The minimum time required to perform the essential functions, including current limit and under-voltage lockout (UVLO), must be taken into account in the OFF time of the duty cycle and the rest of the time is the ON time. This would control the duty cycle limit.Note: Note

    PNG
    media_image6.png
    482
    618
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Funaki before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of controlling the duty cycle of the DC-DC power converter signal until the duty cycle reaches a duty cycle limit as taught by Funaki since there are certain functions of DC-DC power converters which are performed while the switches are in OFF state. Therefore, if the duty cycle is too high for a certain operating frequency, there may not be enough time to perform those essential functions and the DC-DC converter altogether would become unusable. The minimum time required to perform the essential functions, including current limit and under-voltage lockout (UVLO), must be taken into account in the OFF time of the duty cycle and the rest of the time is the ON time. This would control the duty cycle limit. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Funaki while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0248525 A1 (Orr) as applied to claim 9 and further in view of GB 2510394 A (Wimpenny).
Regarding claim 10, Orr fails to teach explicitly, the method of Claim 9, further comprising controlling operation of the converter switches only in a discontinuous current mode of the DC-DC power converter. 
However, in analogous art, Wimpenny discloses, the method of Claim 9, further comprising controlling operation (using PWM 50; Fig. 3; page 21, lines 9-26) of the converter switches (52a and 52b; switches; Fig. 3; page 8, lines 22-28) only in a discontinuous current mode (Fig. 3; page 21, lines 9-26) of the DC-DC power converter (22; switch mode amplifier; Fig. 3; page 7, lines 23-27).

    PNG
    media_image4.png
    566
    1054
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Wimpenny before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of a DC-DC converter that works best in discontinuous current 15mode operation as taught by Wimpenny since the discontinuous current 15mode operation reduces switching losses and enables high frequency operation to be maintained at much lower output powers than are possible using continuous mode PWM solutions (page 21, lines 18-26). Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Wimpenny while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 11 and further in view of GB 2510394 A (Wimpenny).
Regarding claim 13, Orr fails to teach explicitly, the method of Claim 11, further comprising causing the bypass switch to 25bypass the source voltage to the supply voltage when a bandwidth of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal.  
Note: The examiner interpreted the claim as the frequency of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal as it is taught in Specification page 7, “As shown in FIGURE 3, in some embodiments, switch control circuit 86 may20 activate (e.g., turn on, enable, close) bypass switch 90 to bypass battery voltage VBAT to supply voltage VSUPPLY. For example, such bypass may occur when the switching frequency of switched-mode power supply 10 is insufficient to track the signal frequency of audio output signal Vout.” It is also reasonable from technical point of view since the time period at high frequency is so small that it is insufficient to track/sense input/ouput signals properly and accurately.
However, in analogous art, Wimpenny discloses, the method of Claim 11, further comprising causing the bypass switch (105; Fig. 8; page 23, lines 24-28) to 25bypass the source voltage (Vbatt in this case; Fig. 8) to the supply voltage (supply voltage of amplifier 100) when a bandwidth of the DC-DC power converter is insufficient to allow the supply voltage to track the at least one among the input signal and the output signal (page 23, lines 24-28).
Note: Orr teaches on page 23, lines 24-28 that at high frequency powers, the system will be switched to a battery bypass mode by closing switch 105. This is due to the insufficient time period of high operating frequency of the DC-DC power converter topology being used.

    PNG
    media_image5.png
    580
    708
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Wimpenny before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of a DC-DC converter with the control circuitry configured to cause the bypass switch to bypass the source voltage to the supply voltage at a high operating frequency as taught by Wimpenny since the control scheme would enable the DC-DC converter to work properly over a wide range of frequency band starting from very low frequency to very high frequency. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Wimpenny while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 9 and further in view of US 2015/0109056 A1 (Lesso).
5Regarding claim 15, Orr discloses, the method of Claim 9, further comprising: 
controlling a duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) of the DC-DC power converter (102) based on the output signal (201; output signal; Fig. 2a; [0097]); and 
5controlling a switching frequency (1/T; Fig. 2a; [0096]) of the DC-DC power converter (102) based on the output signal (201; output signal; Fig. 2a; [0097]) (Fig. 2a; [0096] – [0097]).  
But Orr fails to teach explicitly, controlling a duty cycle based on the input signal;
However, in analogous art, Lesso discloses, controlling a duty cycle based on the input signal ([0119]);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Lesso before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of controlling the duty cycle based on the input signal as taught by Lesso since in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The duty cycle can be controlled by either input signal or the output signal since both would have the ripples in the signal to use in the duty cycle generation and using one over the other would be obvious. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Lesso while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Orr as applied to claim 9 and further in view of US 2008/0012638 A1 (Funaki).
Regarding claim 16, Orr discloses, the method of Claim 9, further comprising: 
controlling a duty cycle (T = (period P1 + period P2); Fig. 2a; [0096]) of the DC-DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]); and 
15controlling a switching frequency (1/T; Fig. 2a; [0096]) of the DC-DC power converter (102) based on the at least one among the input signal and the output signal (201; output signal; Fig. 2a; [0097]).

    PNG
    media_image2.png
    315
    537
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    535
    media_image3.png
    Greyscale

But Orr fails to teach explicitly, controlling a duty cycle of the DC-DC power converter signal until the duty cycle reaches a duty cycle limit; and 
15controlling a switching frequency of the DC-DC power converter when the duty cycle is at the duty cycle limit.
However, in analogous art, Funaki discloses, controlling a duty cycle of the DC-DC power converter (80; regulator; Fig. 2; [0042]) signal until the duty cycle reaches a duty cycle limit ([0046]); and 
15controlling a switching frequency of the DC-DC power converter (80) when the duty cycle is at the duty cycle limit ([0046]).
Note: Funaki teaches in para. [0046] that in controlling the pulse width, it is controlled so as to widen the pulse width which makes the switch in ON state when the reference voltage is lower than the voltage of the reference voltage source. In controlling the frequency, it is controlled so as to increase the frequency of the pulse signal when the reference voltage is lower than the voltage of the reference voltage source. Herewith, the switching amount at the switch unit 82 is controlled. With this teaching of Funaki, it is well within the purview of a person with ordinary skill in the art to recognize that there should be a limit up to which the duty cycle or the frequency be controlled. There are certain functions of DC-DC power converters which are performed while the switches are in OFF state. Therefore, if the duty cycle is too high for a certain operating frequency, there may not be enough time to perform those essential functions and the DC-DC converter altogether would become unusable. The minimum time required to perform the essential functions, including current limit and under-voltage lockout (UVLO), must be taken into account in the OFF time of the duty cycle and the rest of the time is the ON time. This would control the duty cycle limit.Note: Note

    PNG
    media_image6.png
    482
    618
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Orr and Funaki before him/her, to modify the teachings of an integrated circuit with a DC-DC converter as taught by Orr and to include the teachings of controlling the duty cycle of the DC-DC power converter signal until the duty cycle reaches a duty cycle limit as taught by Funaki since there are certain functions of DC-DC power converters which are performed while the switches are in OFF state. Therefore, if the duty cycle is too high for a certain operating frequency, there may not be enough time to perform those essential functions and the DC-DC converter altogether would become unusable. The minimum time required to perform the essential functions, including current limit and under-voltage lockout (UVLO), must be taken into account in the OFF time of the duty cycle and the rest of the time is the ON time. This would control the duty cycle limit. Absent this important teaching in Orr, a person with ordinary skill in the art would be motivated to reach out to Funaki while forming a DC-DC converter of Orr. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2019/0165676 A1 (Nogawa) - A voltage regulator control integrated circuit is disclosed including an error amplifier circuit, a comparator circuit, a compensation signal generator circuit, an oscillator/one-shot circuit, a latch, and a current sense circuit. The integrated circuit is operable in a first mode and in a second mode. In the first mode, the various parts are configured and interconnected in such a way that they operate together as a valley current mode regulator control circuit. In the second mode, the various parts are configured and interconnected in such a way that they operate together as a current-mode constant on-time mode regulator control circuit.
2. US 2019/0140597 A1 (Lin) - A modulated power supply circuit is disclosed including a supply modulator and a DC-DC voltage converter. The supply modulator includes a linear amplifier and a switching converter. The linear amplifier generates an AC component of a modulated voltage according to a regulated voltage and an envelope tracking signal. The supply voltage is converted to the regulated voltage by the DC-DC voltage converter, and the regulated voltage is greater than or less than the supply voltage. The switching converter includes a step-down circuit and a path selection circuit. The path selection circuit selects one of the supply voltage and the regulated voltage as a DC input voltage. The step-down circuit converts the DC input voltage to a DC component of the modulated voltage which is less than the DC input voltage.
3. US 2015/0188432 A1 (Vannorsdel) - A Switch Node Assisted Linear regulator is disclosed including a linear amplifier in parallel with a switched converter. The regulator is configurable in two tracking modes: (a) a SMAL regulator in which the amplifier sets toad voltage with an envelope tracking bandwidth, and the switched converter is configured for current assist, and (b) a Switched Mode Power Supply configuration in which the amplifier is switch-decoupled, and the switcher circuit is switched configured with an output capacitor, operable as an SMPS providing load voltage with an adaptive tracking bandwidth that is less than the envelope tracking bandwidth.
4. US 5,905,370 A (Bryson) - A programmable DC-DC converter controller is disclosed with a high-speed synchronous controller and a 5-bit programmable DAC. It provides an operating voltage to an external device (such as a microprocessor) in response to a 5-bit code programmed in the external device. The 5-bit programmable DAC outputs a signal which provides voltages to the external device in increments of e.g. 50 or 100 millivolts, in respectively two different voltage ranges.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. M. SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/08/2022